Order entered December 18, 2014




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-14-00133-CV

                GREGORY B. BATEN TRUST, INTERVENOR, Appellant

                                               V.

BRANCH BANKING AND TRUST COMPANY AND RICHARD W. HEATH, Appellees

                      On Appeal from the 95th Judicial District Court
                                  Dallas County, Texas
                           Trial Court Cause No. DC-13-08390

                                           ORDER
       We DENY appellee Richard W. Heath’s December 17, 2014 request for additional time

for oral argument at submission, currently scheduled for January 6, 2015 at 11:00 am.


                                                     /s/   DAVID EVANS
                                                           PRESIDING JUSTICE